DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 4/26/19 and 6/12/20 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “air-conditioning apparatus” in claim 1, and “flow-switching device” in claim 7.
Structure in the specification that corresponds to air-conditioning apparatus includes the components described in paragraphs [0037] – [0045] in 
Structure in the specification that corresponds to flow-switching device includes a four-way valve 220 or a two-way valve and a three-way valve described in paragraph [0041].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tomomura (JP 2012-163255 A English machine translation) (hereinafter “Tomomura”) in view of Kajino (JP 07260194 A English machine translation) (hereinafter “Kajino”). These two references are in the Applicant’s field of endeavor, indoor units for ceiling-concealed air conditioning apparatuses. These two references, when considered together, teach all of the elements recited in claims 1, 2, and 5 of this application.
Regarding claim 1, Tomomura discloses an indoor unit (100 Fig. 1 and/or 200 Fig. 2) for a ceiling-concealed air-conditioning apparatus (para. [0013]), the indoor unit 

    PNG
    media_image1.png
    452
    523
    media_image1.png
    Greyscale

Kajino teaches the hinge (18) positioned on each of both sides at one edge (lower edge of 14 in Figs. 4 and 5) of the inlet grille flap (14, when assembled through holes 14d), the latch part (14a) is position between the two rotational-axis hinges (18) and projecting from the one edge (extending beyond the fins 16), and the position is between the plurality of rotational-axis hinges (14a exists between holes 14d where hinges 18 are installed). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Tomomura by adding two hinges instead of one as taught by Kajino in order to reduce the amount of hinge structure needed to rotate the grille flap, and thereby reduce cost and/or reduce the chance of the hinge binding up by sticking.
Regarding claim 2, Tomomura further discloses the latch part is provided at such a position as not to interfere with peripheral components in a process of opening the inlet grille flap (4, configuration seen in annotated Fig. 5, above).
Regarding claim 5, Tomomura as modified by Kajino as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses when the inlet grille flap is closed, a distance from an axis of the rotational-axis hinges to a flange-side end of the decorative panel is larger than a distance from the axis of the rotational-axis hinges to a corner of the inlet grille flap at the one edge. Tomomura does not explicitly disclose this additional limitation.
Kajino teaches when the inlet grille flap (12) is closed (configuration of annotated Fig. 2 below, the capitalized annotations denoting claim limitations), a distance from an axis of the rotational-axis hinges (18e) to a flange-side end of the decorative panel (4, L1) is larger than a distance from the axis of the rotational-axis hinges (18e) to a corner of the inlet grille flap at the one edge (12, L2, annotated Fig. 2, below). It would having been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Tomomura by adding the relationship taught by Kajino in order to ensure there is clearance between the edges of the structures for proper opening and closing the grille flap.

    PNG
    media_image2.png
    438
    475
    media_image2.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomomura as modified by Kajino as applied to claim1 above, and further in view of Takimoto (JP 09196407 A English machine translation) (hereinafter “Takimoto”). Takimoto is also in the Applicant’s field of endeavor, an indoor unit for a ceiling-concealed air conditioning apparatus. These three references, when considered together, teach all of the elements recited in claim 3 of this application. Tomomura as modified by Kajino as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 3 of this application further discloses the inlet grill flap projects to an indoor side relative to the decorative panel when the inlet grille flap is closed. Tomomura as modified by Kajino does not explicitly contain this additional limitation.
Takimoto teaches the inlet grill flap (54) projects to an indoor side (lower side) relative to the decorative panel (52) when the inlet grille flap is closed (in Fig. 5, parts of the grille 54 projects downward from the plane of panel 52 in the closed position). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Tomomura by making the grill flap project relative to the panel in order to facilitate a user manipulating the grill to open it when access within the indoor unit body is required.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tomomura as modified by Kajino as applied to claim1 above, and further in view of Adams (US 4,498,672) (hereinafter “Adams”). Adams is reasonably pertinent to the Applicant’s field of endeavor by teaching design details of hinges and latches that can be used in a variety of technologies. These three references, when considered together, teach all of the elements recited in claim 6 of this application. Tomomura as modified by Kajino as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses the latch part has a trapezoidal shape in front view. Tomomura as modified by Kajino does not explicitly contain this additional limitation.
Adams teaches the latch part (98) has a trapezoidal shape in front view (Fig. 2, Abstract). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Tomomura by adding the trapezoidal latch part as taught by Adams in order to provide a latch shape that is easier to engage other surfaces without being caught on a sharper corner.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tomomura as modified by Kajino as applied to claim1 above, and further in view of Terano (US 2015/0323218 A1) (hereinafter “Terano”). Terano is also in the Applicant’s field of endeavor, an indoor unit for a ceiling-concealed air conditioning apparatus. These three references, when considered together, teach all of the elements recited in claim 7 of this application. Tomomura as modified by Kajino as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses a ceiling-concealed air-conditioning apparatus comprising: the indoor unit for a ceiling-concealed air-conditioning apparatus of claim 1; and an outdoor unit for a ceiling-concealed air-conditioning apparatus that includes a flow- switching device. Tomomura as modified by Kajino discloses a ceiling-concealed air-conditioning apparatus comprising: the indoor unit for a ceiling-concealed air-conditioning apparatus of claim 1 (see claim 1, §§11-12 above) but does not explicitly disclose an outdoor unit for a ceiling-concealed air-conditioning apparatus that includes a flow-switching device.
Terano teaches an outdoor unit (12) for a ceiling-concealed air-conditioning apparatus (functional limitation describing intended use and not structure) that includes a flow-switching device (four-way valve 18, Fig. 1, the four-way valve being covered under the 112f analysis in §6b, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Tomomura by adding outdoor unit as taught by Terano in order to provide a functioning air conditioning system for the increased comfort of room occupants with AC components necessary for its operation.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746